Citation Nr: 1647579	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to a rating in excess of 30 percent for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to July 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for Parkinson's disease, rated 30 percent, and a January 2015 rating decision that denied service connection for residuals of a TBI.  In November 2012, a videoconference hearing was held before the undersigned; a transcript is in the record.  In April 2014, the Board remanded the matter of the rating for Parkinson's disease.  

[The April 2014 Board decision also remanded the claim of service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  An August 2014 rating decision granted service connection for PTSD, resolving that issue. ]

In August 2014, the RO proposed to sever service connection for Parkinson's disease.  A December 2015 letter notified the Veteran of the proposed severance, that he had 60 days to submit additional evidence, and that if he did not do so, the severance.  An October 2016 rating decision severed service connection, effective prospectively from January 31, 2017.  

The Veteran had filed a claim for a TDIU rating on which the Agency of Original Jurisdiction (AOJ) deferred action, indicating that it was inextricably intertwined with the claim of service connection for PTSD (see annotated January 2015 rating codesheet).  As noted above that claim is resolved, but the record does not reflect further action on the TDIU claim-therefore, it is referred to the AOJ for appropriate action.

The issue of service connection for residuals of a TBI is being REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.




FINDING OF FACT

Any Parkinson's disease has been manifested by no more than a mild tremor of the hands and a mild balance impairment.


CONCLUSION OF LAW

A rating in excess of 30 percent for Parkinson's disease is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8004 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This appeal is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's VA medical records have been secured.  He has been afforded VA examinations to assess the severity of his Parkinson's disease.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the November 2012 hearing, the undersigned identified the issue on appeal.  The Veteran's testimony was focused on the elements necessary to substantiate the claim and reflects that he is aware of the elements necessary to substantiate his claim.  His testimony in response to questions posed reflected his awareness of what must still be shown.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA outpatient treatment records show that in February 2010, the Veteran reported an intermittent tremor in both hands.  He had no problems with mobility.  He stated he sometimes loses his balance and stumbles.  He also said he feels "drenched" with sweat at times, without having exerted himself.  Examination found he had intact muscle bulk and tone.  Strength was 5/5.  A mild tremor with activity was noted.  There was no tremor at rest.  Sensation was intact, and gait was normal.  The assessment was that his symptoms were most consistent with early Parkinson's disease.  Medication was prescribed.  The next month, the Veteran stated he had restless leg syndrome, which had been helped by medication.  It was noted he had no tremor, bradykinesia or postural instability.

In a statement dated in March 2010, J.R. related that he had known the Veteran for many years, and that about a year earlier, he noticed marked changes in his mannerisms, speech, memory and steadiness.  He also said the Veteran had some uncontrolled movements of his left hand.

On April 2010 VA brain/spinal cord examination, the Veteran stated his left hand shakes much more than the right, and that he tended to drop small objects.  He noted he had mild drooling as well as intermittent profound sweating.  He was essentially fully functional in terms of activities of daily living, but that shaking prevented him from working.  He was able to do household chores and light yard work.  He walked fine without assistance.  Examination found that tone and bulk were normal.  Strength was 5/5 bilaterally in the upper and lower extremities.  Deep tendon reflexes were 2+ bilaterally in the upper and lower extremities.  Sensory examination was intact.  Gait was normal.  The diagnosis was likely early Parkinson's disease.  The examiner noted that the tremors were significant enough to warrant pharmacological treatment.  

VA outpatient treatment records show that in December 2010, the Veteran was seen in a neurology clinic, where it was noted that his tremor was more evident with activity.  He had no major problems with mobility, but reported a tendency to "tip" to the right side when he walked.  Examination found a mild bilateral hand tremor.  There was no bradykinesia or rigidity.  He had a mild imbalance when he walked, but no "pro/retropulsion."  

In January 2011, D.S. stated she had been friends with the Veteran for 50 years and that recently, while using a snow blower, he lost his balance several times.  She also noticed he had a tremor.  She stated he had difficulty holding a brush while painting.

On November 2011 VA examination, the examiner stated the Veteran did not have Parkinson's disease.  She noted he had a mild balance impairment and a mild tremor in his upper extremities.  He did not have stooped posture; bradykinesia or slowed motion; loss of automatic movements; speech changes; muscle rigidity and stiffness; or depression or cognitive impairment associated with Parkinson's disease.  He also did not have loss of sense of smell; sleep disturbance; difficulty chewing or swallowing; urinary problems; constipation; or sexual dysfunction.  The examiner commented that the most recent neurology clinic notes indicate that the Veteran does not have a formal diagnosis of Parkinson's disease.  He had a mild action tremor that was felt to be most consistent with essential or anxiety-related tremor, without any other specific features of Parkinson's disease.  She acknowledged the February 2010 note that he had early Parkinson's disease, but stated that the more recent notes specifically stated this seemed less likely due to the lack of the typical features of the disease.  The possibility of atypical Parkinson's syndrome had been raised because of the Veteran's known exposure to Agent Orange.  She added she reviewed the records and there was no current diagnosis of Parkinson's disease.  

VA outpatient treatment records show that in April 2011, the Veteran stated that, as directed on a previous appointment, he had tapered off his medication.  Since then, he noted increased drooling, decreased focus, and decreased balance.  There was no increase in the tremor.  He reported a little increase in jaw tightness/fatigue when chewing.  His symptoms improved after he resumed taking medication.  Examination found muscle bulk and tone to be intact; strength was 5/5; there was no tremor.  There was slight cogwheel rigidity.  Upper extremity sensation was intact to light touch, pinprick and vibration.  Lower extremity sensation was intact to light touch and pinprick, but there was diminished vibratory and position sense in the toes.  Cerebellar examination found rapid alternating movements intact.  Gait was normal, but the Veteran had difficulty walking tandem.  The assessment was that he appeared to benefit from medication, but that his symptom profile was not that of classical Parkinson's disease.  The examiner stated he might be exhibiting an atypical Parkinsonism syndrome secondary to Agent Orange.  His tremor remained most consistent with an essential tremor versus exaggerated physiologic tremor, but might potentially be a Parkinsonian syndrome.  

When the Veteran was seen in December 2011, cranial nerves 2-12 were normal.  He had normal tone and bulk, but had a mild action tremor in both hands.  Muscle strength was 5/5 throughout.  Deep tendon reflexes were 2+ throughout with downgoing toes.  Sensory examination was intact to all primary modalities.  Gait was normal.  The assessment was essential and anxiety-related tremor.  He was discharged from the neurology clinic.  Similar findings were noted in March 2012.  The assessments were tremor, most likely anxiety-related and possible essential tremor.  In July 2013, the Veteran reported his hands shake when he holds items or when he tries to do fine movements, such as hammering a nail.  Examination found that facial sensation was normal; there was no hypomimia; and there was normal tone and bulk.  He had an intermittent high amplitude tremor in the upper extremities with held posture, alternating with piano playing movements of the fingers.  There was no pill-rolling tremor at rest, but there were intermittent jerky tremors at rest in both hands, sometimes with finger wiggling.  There was paratonia throughout, but no rigidity.  There was no bradykinesia.  Fist-clenching was uneven but not bradykinetic.  Strength was 5/5 grossly, but there was intermittent give-way weakness in the upper and lower extremities.  The tremor was more prominent with held postures and actions, and was not consistently present.  Reflexes were 2+ throughout with downgoing toes.  Sensory examination was intact to all primary modalities, and gait was normal.  The impression was that the Veteran had signs of an essential tremor, likely with superimposed exaggeration of tremor due to anxiety.  The examiner stated there were no clear signs of Parkinson's disease on examination.

On January 2014 VA examination for Parkinson's disease, the Veteran had a mild balance impairment and a mild tremor of the upper extremities.  He did not have stooped posture; bradykinesia or slowed motion; loss of automatic movements; speech changes; muscle rigidity and stiffness; depression; cognitive impairment or dementia; loss of sense of smell; sleep disturbance; difficulty chewing/swallowing; urinary problems; constipation; or sexual dysfunction.  The examiner concluded the Veteran did not have Parkinson's disease.  

On July 2014 VA Parkinson's Disease examination it was noted that the Veteran did not have stooped posture; balance impairment; bradykinesia or slowed motion; loss of automatic movements; speech changes; muscle rigidity; weakness; depression; cognitive impairment or dementia; loss of sense of smell; sleep disturbance; difficulty chewing/swallowing; urinary problems; constipation; or sexual dysfunction.  He had high amplitude and high frequency tremors at rest and with action that were exaggerated on outstretched arms.  He did not have cogwheel rigidity, pill-rolling tremors, jaw or head tremors, or decreased arm swing when walking.  He did not have anosmia, constipation, visual hallucinations or REM sleep disorder.  The examiner opined the Veteran's tremors were not related to Parkinson's disease, and did not impact on his ability to work.

Additional VA outpatient treatment records show that in September 2014, a neurological examination was notable for a long-standing hand tremor that was essential and exacerbated by anxiety.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  General policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Parkinson disease (paralysis agitans) is rated under Code 8004, which provides for rating based on residuals, with a minimum rating of 30 percent.  38 C.F.R. § 4.124a.  If there are identifiable residuals that can be rated under a separate diagnostic code, and the combined rating resulting from these residuals exceeds 30 percent, separate ratings will be assigned in place of the minimum rating under Code 8004.  See VA Adjudication Procedures Manual M21-1MR, Part III.iv.4.G.25 (June 23, 2013).

The Veteran's Parkinson disease is manifested by a mild balance impairment and a mild tremor of both hands.  In April 2011 he reported increased jaw tightness, and it was noted that he had slight cogwheel rigidity, and a November 2011 VA examination found a mild balance impairment and a mild upper extremity tremor, but no other signs or symptoms of Parkinson disease.  January and July 2014 VA examinations showed only a mild tremor.  Each of these examinations found that the Veteran did not have Parkinson disease.  These findings do not warrant a rating in excess of the 30 percent minimum rating that has been assigned.   There is no indication in the record of Parkinson disease residuals that exceed in severity the mild symptoms noted above.  The symptoms and related functional impairment he describes in his own reports do warrant a rating in excess of 30 percent for Parkinson disease under any schedular criteria.  In that regard, the Board has considered the possibility of rating the impairment shown by analogy.  However, the criteria for rating diseases of the brain/central nervous system do not include any relating to the types of mild symptoms here shown (and warranting a rating in excess of the 30 percent minimum assigned).  Furthermore, as the impairment shown flows from the brain/central nervous system rating the symptoms by analogy to the criteria for rating peripheral nerve pathology in 38 C.F.R. § 4.124a would not be appropriate.   Accordingly, the Board finds that the preponderance of the evidence is against this claim.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all identified symptoms and the related mild impairment shown associated with the Parkinson's disease that has been service connected are encompassed by the 30 percent rating assigned.  The Veteran has not alleged any manifestations or functional impairment that is not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The record does not suggest, nor has Veteran specifically alleged, that by virtue of his Parkinson's disease he was precluded from participating in regular substantially gainful employment.  [He had filed a claim for TDIU on which the AOJ deferred action, indicating that it was inextricably intertwined with the claim of service connection for PTSD.  The record does not reflect further action on that claim, and as noted above it is referred for appropriate action.]  

ORDER

A rating in excess of 30 percent for Parkinson's disease is denied.


REMAND

The Veteran seeks service connection for residuals of a TBI.  Although his agent indicated on a March 2016 VA Form 9 that he did not want a hearing before the Board, in a July 2016 letter, the agent indicated that (as advised in the AOJ's June 2016 certification letter could be sought) the Veteran was requesting a hearing before a Decision Review Officer (DRO) at the RO.  The Board finds that accordingly such a hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a DRO hearing addressing the claim of service connection for residuals of a TBI, and he should be appropriately notified.  Thereafter, the claim should be processed in accordance with established appellate practices.

2.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his agent opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


